DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This Office Action is in response to the Amendment filed on date: 10/23/2020
Claims 1-11 and 13-26 are pending.

Response to Arguments
Rejections under 35 USC § 103
Regarding applicant's arguments of the AIA  35 U.S.C. 103 rejection of claims 15-17 as being anticipated by Shimura (US2015/0070039 A1, cited in IDS, heretofore referred to as Shimura) in view of Rudin (US 4,016,483, cited in IDS, heretofore referred to as Rudin) have been fully considered and are persuasive.  Therefore the rejection has been withdrawn.
Regarding applicant's arguments of the AIA  35 U.S.C. 103 rejection of claims 1-5, 7-10, 12-14, 18-19, 22-23 and 25-26 as being unpatentable over Shimura in view of Cook et al (US 2002/0084795 A1, cited in IDS, heretofore referred to as Cook) in view of Rudin have been fully considered and are persuasive.  Therefore the rejection has been withdrawn.

Regarding applicant's arguments of the AIA  35 U.S.C. 103 rejection of Claims 11 and 24 as being unpatentable over Shimura in view of Cook in view of Rudin in view of Lee in view of Sellathamby et al (US 2010/0164519 A1, previously cited, heretofore referred to as Sellathamby) have been fully considered and are persuasive.  Therefore the rejection has been withdrawn.
Regarding applicant's arguments of the AIA  35 U.S.C. 103 rejection of Claims 6 and 20-21 as being unpatentable over Shimura in view of Cook in view of Rudin in further view of Saijyo et al (US 2005/0258835, cited in IDS, heretofore referred to as Saijyo) have been fully considered and are persuasive.  Therefore the rejection has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The application has been amended as follows: Claim 3 will now read: “A method of manufacturing a semiconductor device incorporating the method of testing further comprising: selecting at least one subsequent step in the manufacturing based on the computed ON resistance.”.

Allowable Subject Matter
After the amendment above, claims 1-11, and 13-26 are allowed. 
The following is a statement of reasons for allowance:  The following limitations in claim 1 “wherein the tips of the plurality of first needles are positioned so as to provide equi-resistant paths between tips of the first needles to a nearest tip of a probe needle of the at least one second needle; 
Claims 2-11, and 13-14 are allowed for depending from allowed claim 1.
The following limitations in claim 15 “wherein the plurality of force needles are positioned with tips that are equi-distant from a nearest tip of a sense needle of the at least one sense needle, wherein the wafer is held by a chuck, and wherein the probe card is part of a test system comprising the chuck, the testing system configured to provide a current between the plurality of force needles and the chuck along a current path through the chuck, the semiconductor device, the pad, and tips of the plurality of force needles that are in contact with the pad, in such order.” are not taught or anticipated by the prior art of record in combination with the preceding claims.
Claims 16-17 are allowed for depending from allowed claim 15.
The following limitations in claim 18 “wherein the plurality of first needles are positioned with tips that are equi-distant from a nearest tip of a needle of the at least one second needle; at least one current source coupled to the plurality of first needles and the chuck, the at least one current source configured to induce a current along a current path through the chuck, the semiconductor device, the pad, and tips of the plurality of first needles that are in contact with the pad, in such order; and at least one voltage sense circuit coupled to the at least one second needle.” are not taught or anticipated by the prior art of record in combination with the preceding claims.
Claims 19-26 are allowed for depending from allowed claim 18.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792.  The examiner can normally be reached on M-F 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863